DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein the turbine casing of the turbine includes is single” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemin et al. US 2017/0114665 in view of Ryznic et al. US 2017/0298826.
Regarding claim 1, Gemin discloses:
A turbine power generation system, comprising (see Fig. 10): 
a turbine 154 including a turbine casing and a turbine rotor for rotating by a working medium to be introduced into the turbine casing (gas turbine engine for electrical power generation [0051]); and 
a power generator 152 including a power generator rotor connected 156 to the turbine rotor 154, the power generator being caused to generate power by rotation of the power generator rotor caused by the rotation of the turbine rotor, 
wherein a moment of inertia of the power generator rotor 152 is larger than a moment of inertia of the turbine rotor 154 (“the first inertia system 152 [generator] is larger than the second inertia system 154 [generator driver, e.g. gas turbine engine]” [0051]; inertia = moment of inertia [0005]).
Gemin is silent regarding:
wherein the turbine casing of the turbine includes is single (Gemin teaches that the electrical power system may use gas turbine engines, wind turbines, or steam turbines [0051]).
Ryznic teaches (see Fig. 1):
wherein the turbine casing of the turbine 2 includes is single (“The configuration of FIG. 1 IGT engine is the most common for electric power generation” [0008], “The FIG. 1 design permits a large amount of power transfer to the generator 3 without the need for a gearbox” [0033]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Gemin (an electrical power system in which the generator has a larger inertia than the generator driver, wherein the generator driver may be gas turbine engines, wind turbines, or steam turbines) with that of Ryznic (the most common gas turbine engine configuration for electric power generation includes a single casing) to provide the most common gas turbine engine for electric power generation as the generator driver of the electrical power system in Gemin, which gas turbine engine further has the advantage of permitting a large amount of power transfer to the generator without the need for a gearbox (Ryznic [0008] [0033]).

Regarding claim 2, the combination of Gemin and Ryznic teaches:
wherein a power generation capacity is 150 MW or more (Ryznic [0017] [0033]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art teach various turbine power generation systems with inertial considerations. In particular, Kleen et al. US 2013/0241203, Eifert US 2019/0017443, and JP 2003-322028 cited in the 06/04/2021 IDS disclose generators having flywheels attached thereto for increased inertia, and DE 102018208087 discloses a generator 3 having a higher rotational moment of inertia than a first, high-pressure turbine 1 having a single casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/15/2022